Filed 2/22/21 P. v. Mesa CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077980

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCS179252)

JEFFREY DANIEL MESA,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of San Diego County,
Melinda J. Lasater, Judge. Affirmed.

         Steven A. Torres, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Julie L. Garland, Assistant Attorney
General, Steve Oetting and Kristen Ramirez, Deputy Attorneys General, for
Plaintiff and Respondent.
      This is an appeal from a denial of a petition for resentencing under

Penal Code1 section 1170.95. Defendant Jeffrey Daniel Mesa had previously
pleaded guilty to voluntary manslaughter but sought the same relief as
would have been available had he pleaded guilty to murder. The trial court
denied the petition. We conclude the trial court acted correctly.
                               BACKGROUND
      Briefly, on September 22, 2003, Michael Owens was stabbed to death
in a park in Chula Vista. Later, in a live line-up, defendant was identified as
one of several gang members who had confronted Owens just prior to the
stabbing. On September 15, 2004, the District Attorney for San Diego
County filed a five-count information charging defendant and three others
with murder, robbery, participating in a criminal street gang, and battery
committed for the benefit of a criminal street gang. On September 28, 2004,
defendant and his codefendants pleaded guilty. Defendant entered a plea of
guilty to one count of voluntary manslaughter as a lesser included offense of
murder and admitted having incurred a prior serious felony conviction. It
was stipulated he would serve 27 years in prison.
      In 2019, Senate Bill No. 1437 amended the felony murder rule and the
natural and probable consequences doctrine as they relate to murder. The
purpose of the new law limits the scope of murder liability for accomplices.
As noted by the parties, the new law also creates a process by which persons
convicted of felony murder or murder under a natural and probable
consequences theory can petition to vacate their murder convictions and be
resentenced on the remaining counts. (§ 1170.95.)



1     All further references are to the Penal Code unless otherwise noted.
                                       2
     On February 1, 2019, defendant petitioned the court to modify his
sentence pursuant to section 1170.95. Section 1170.95 provides:
            “(a) A person convicted of felony murder or murder under a
     natural and probable consequences theory may file a petition with the
     court that sentenced the petitioner to have the petitioner’s murder
     conviction vacated and to be resentenced on any remaining counts
     when all of the following conditions apply:
                   “(1) A complaint, information, or indictment was filed
     against the petitioner that allowed the prosecution to proceed under a
     theory of felony murder or murder under the natural and probable
     consequences doctrine.
                   “(2) The petitioner was convicted of first degree or second
     degree murder following a trial or accepted a plea offer in lieu of a trial
     at which the petitioner could be convicted for first degree or second
     degree murder.
                   “(3) The petitioner could not be convicted of first or second
     degree murder because of changes to Section 188 or 189 made effective
     January 1, 2019.
            “(b)
                   “(1) The petition shall be filed with the court that sentenced
     the petitioner and served by the petitioner on the district attorney, or
     on the agency that prosecuted the petitioner, and on the attorney who
     represented the petitioner in the trial court or on the public defender of
     the county where the petitioner was convicted. If the judge that
     originally sentenced the petitioner is not available to resentence the
     petitioner, the presiding judge shall designate another judge to rule on
     the petition. The petition shall include all of the following:
                           “(A) A declaration by the petitioner that he or she is
     eligible for relief under this section, based on all the requirements of
     subdivision (a).
                           “(B) The superior court case number and year of the
     petitioner’s conviction.
                           “(C) Whether the petitioner requests the appointment
     of counsel.
                   “(2) If any of the information required by this subdivision is
     missing from the petition and cannot be readily ascertained by the
     court, the court may deny the petition without prejudice to the filing of


                                       3
another petition and advise the petitioner that the matter cannot be
considered without the missing information.
       “(c) The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner falls
within the provisions of this section. If the petitioner has requested
counsel, the court shall appoint counsel to represent the petitioner.
The prosecutor shall file and serve a response within 60 days of service
of the petition and the petitioner may file and serve a reply within 30
days after the prosecutor response is served. These deadlines shall be
extended for good cause. If the petitioner makes a prima facie showing
that he or she is entitled to relief, the court shall issue an order to show
cause.
       “(d)
               “(1) Within 60 days after the order to show cause has
issued, the court shall hold a hearing to determine whether to vacate
the murder conviction and to recall the sentence and resentence the
petitioner on any remaining counts in the same manner as if the
petitioner had not been previously been sentenced, provided that the
new sentence, if any, is not greater than the initial sentence. This
deadline may be extended for good cause.
               “(2) The parties may waive a resentencing hearing and
stipulate that the petitioner is eligible to have his or her murder
conviction vacated and for resentencing. If there was a prior finding by
a court or jury that the petitioner did not act with reckless indifference
to human life or was not a major participant in the felony, the court
shall vacate the petitioner’s conviction and resentence the petitioner.
               “(3) At the hearing to determine whether the petitioner is
entitled to relief, the burden of proof shall be on the prosecution to
prove, beyond a reasonable doubt, that the petitioner is ineligible for
resentencing. If the prosecution fails to sustain its burden of proof, the
prior conviction, and any allegations and enhancements attached to the
conviction, shall be vacated and the petitioner shall be resentenced on
the remaining charges. The prosecutor and the petitioner may rely on
the record of conviction or offer new or additional evidence to meet
their respective burdens.
       “(e) If petitioner is entitled to relief pursuant to this section,
murder was charged generically, and the target offense was not
charged, the petitioner’s conviction shall be redesignated as the target
offense or underlying felony for resentencing purposes. Any applicable
statute of limitations shall not be a bar to the court’s redesignation of
the offense for this purpose.

                                  4
            “(f) This section does not diminish or abrogate any rights or
      remedies otherwise available to the petitioner.
            “(g) A person who is resentenced pursuant to this section shall be
      given credit for time served. The judge may order the petitioner to be
      subject to parole supervision for up to three years following the
      completion of the sentence.”

      On September 8, 2020, the court denied defendant’s petition.
Defendant filed a timely notice of appeal.
      The sole issue before the court is the applicability of section 1170.95 to
defendant’s 2004 conviction for manslaughter. We agree with the substantial
body of cases, including those from this court, that conclude the benefits
awarded by section 1170.95 do not apply to defendant’s manslaughter
conviction. Therefore, we affirm the trial court’s denial of the petition.
                                  DISCUSSION
      To determine whether a petitioner is, as a matter of law, eligible for
relief granted under section 1170.95, the court considers documents in the
court file and documents otherwise part of the record of conviction. The court
must determine first if there is a prima facie showing petitioner falls within
the provisions of the section, or whether, as a matter of law, the petitioner is
ineligible for relief. It has been held a petitioner is ineligible as a matter of
law if the record demonstrates he was convicted of manslaughter rather than
murder. (People v. Turner (2020) 45 Cal.App.5th 428, 434–436 (Turner);

People v. Flores (2020) 44 Cal.App.5th 985, 993 (Flores).)2


2      The question whether a petitioner is ineligible as a matter of law where
his or her conviction is not for murder is currently before the California
Supreme Court. (People v. Larios (2019) 42 Cal.App.5th 956, 970, review
granted Feb. 26, 2020, S259983.) The question of whether ineligibility may
also be premised on the factual basis for a negotiated plea is likewise before
the Supreme Court in People v. Verdugo (2020) 44 Cal.App.5th 320, 329–330
review granted March 18, 2020, S260493.
                                         5
      Notwithstanding the plain language of the statute, defendant argues it
would be inconsistent and a denial of equal protection to apply section
1170.95 only to persons who have been convicted of murder. He also makes
an argument that the statute is ambiguous because a defendant who pleads
guilty to avoid trial on an impermissible application of natural and probable
consequences can take the benefit of the new remedy. Defendant does not
mention that the statute by its terms applies only to people convicted of
murder and not lesser or related offenses. (§ 1170.95.)
      Defendant acknowledges that a substantial body of Court of Appeal
decisions have considered the issue he raises, and have ruled against his
position. He urges they were all wrongly decided. He points us to no
authority, however, supporting his position.
      As we have noted, the Courts of Appeal in California have unanimously
held that as a matter of law, a petitioner is ineligible for section 1170.95
relief where a petitioner’s conviction is for manslaughter rather than murder.
Although we could revisit the many cases and explore their reasoning and
legislative intent at length, such an analysis has already occurred in prior
opinions of this court. (Turner, supra, 45 Cal.App.5th at pp. 436–440; Flores,
supra, 44 Cal.App.5th at pp. 993–994.) Our opinion in Turner discussed each
of the issues raised here by defendant and rejected them. (Turner, at
pp. 436–440; see also Flores, at pp. 993–994.) This court has not changed its
views since Turner and Flores were filed.
      We conclude that because defendant was convicted of manslaughter, he
is as a matter of law ineligible for the relief intended in section 1170.95.




                                        6
                              DISPOSITION
     The order denying relief under section 1170.95 is affirmed.



                                                        BENKE, Acting P. J.

WE CONCUR:



O'ROURKE, J.



IRION, J.




                                     7